internal_revenue_service number release date index number ------------------------------------------------------------ --------------- --------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------------------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-148103-13 date date company ------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- taxpayer a taxpayer b esop x shares firm c firm d individual e amount x amount y amount z year year date ------------------------------ -------------------------- --------------------------------------------------------------------------------- -------------------- ------------------------- ------------------------------------------------ ------------------- ------------------ ------------------ ------------------ ---- ------- ------- --------------------------- plr date date date date date date date date date ---------------------------- ---------------------- ---------------------------- --------------------------- ----------------- -------------------- ------------------------ ----------------------- --------------------------- dear --------------------------------- this letter responds to your request submitted on your behalf by your authorized representative for a ruling that you have substantially complied with the requirements of sec_1042 of the internal_revenue_code code and the applicable regulations in connection with a sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a and b are husband and wife their filing_status for their u s individual_income_tax_return is married_filing_jointly the company was a domestic c_corporation at the time of the sale to the esop and never had any stock outstanding that was readily_tradable on an established_securities_market the company established an esop that is intended to be qualified under sec_401 of the code and to meet the requirements of sec_4975 on date taxpayer a sold x shares of company common_stock to the esop for amount x as a result of the sale taxpayer a realized a gain of amount y at the time of the sale taxpayer a had held the common_stock for more than years taxpayer a did not receive the stock in a distribution from a plan described in sec_401 of the code or in a transfer pursuant to an option or other right to acquire stock to which plr sec_83 sec_422 or sec_423 applied after the transaction the esop owned of the total value of the outstanding_stock of the company and taxpayer a owned taxpayer a represents that he intended to defer recognition of the gain on the sale to the esop under sec_1042 of the code taxpayers a and b relied on their accounting firm firm c to advise them on the requirements for making the sec_1042 election and to prepare their u s individual_income_tax_return for year the year of the sale to the esop taxpayer a informed firm c of his intention to make an election under sec_1042 but firm c failed to attach the sec_1042 election statement to taxpayer a and b’s return or to advise taxpayers a and b that the return was incomplete without the required statements taxpayers a and b filed the return on date after date but before the extended due_date for the return firm c realized its error thus pursuant to sec_301_9100-2 of the procedure and administration regulations on date taxpayers a and b filed an amended u s individual_income_tax_return for year the amended_return included the election under sec_1042 and a statement executed by the company pursuant to sec_1042 whereby the company agreed to be bound by the terms of sec_4978 and sec_4979a on various dates between date and date in year taxpayer a invested a portion of the proceeds from the sale to the esop in qualified_replacement_property as defined in sec_1042 of the code the total cost of the qualified_replacement_property was amount z one of the dates of purchase date occurred before the sec_1042 election was filed with the taxpayer’s amended_return on date the other purchases occurred after date firm c did not notify the taxpayers that they were required to attach a statement of purchase for the qualified_replacement_property bought at the time of the sec_1042 election to the election statement filed with their tax_return taxpayers a and b represent that they were dissatisfied with firm c’s service in particular with firm c’s failure to attach the sec_1042 election statement to their original return for year on date the taxpayers decided to retain firm d to prepare their income_tax return for year also on date taxpayer a informed firm d of the election he had filed under sec_1042 and of the qualified_replacement_property that he had purchased taxpayer a relied on firm d’s advice for completing the remaining requirements for the sec_1042 election on date based on the advice of firm d taxpayer a executed notarized statements of purchase for all of the qualified_replacement_property he had purchased also on date company’s chief financial officer emailed the notarized statements of purchase to individual e at firm d firm d prepared taxpayers a and b’s return for year but failed to attach the notarized statements of purchase or to advise taxpayers a and b that the return was incomplete without the statements of purchase as a result none of the statements of purchase were attached to the return that taxpayers a and b filed on or about date plr the extended due_date for the return taxpayers a and b were unaware of this failure until date when they and firm d were reviewing year-end tax planning strategies after discovering the error on date taxpayers a and b submitted this ruling_request along with an amended_return for year that included the notarized statements of purchase you have requested a ruling that based on the specific facts of this case taxpayers a and b will be treated as having substantially complied with the requirements for an election for the nonrecognition of gain under sec_1042 of the code and that the election will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible_worker-owned_cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the sale satisfies the requirements of sec_1042 a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop or an eligible worker owned cooperative the plan or cooperative owns after application of sec_318 immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer's holding_period with respect to the qualified_securities is at least years determined as of the time of the sale sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale plr sec_1042 defines qualified_replacement_property as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer's income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 states further that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase if the taxpayer has not purchased qualified_replacement_property at the time of the filing of the statement of election a timely election under this q a shall not be considered to have been made unless the taxpayer attaches the notarized statement of plr purchase described above to the taxpayer's income_tax return filed for the taxable_year following the year for which the election under sec_1042 was made proposed sec_1_1042-1t q a-3 of the temporary income_tax regulations provides that the statement of purchase must be notarized not later than the time the taxpayer files the income_tax return for the taxable_year in which the sale of qualified_securities occurred in any case in which any qualified_replacement_property was purchased by such time and during the qualified replacement_period if qualified_replacement_property is purchased after such filing_date but during the qualified replacement_period the statement of purchase must be notarized not later than the time the taxpayer’s income_tax return is filed for the taxable_year following the year for which the election under sec_1042 was made the notice of proposed rulemaking issued on date provides that taxpayers may rely on the proposed_regulations for all open years sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 and sec_301_9100-2 also provide an automatic_extension of time to make certain statutory elections sec_301_9100-1 of the regulations defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 defines a statutory election as an election whose due_date is prescribed by statute sec_301_9100-2 provides that an automatic_extension of months from the due_date of a return excluding extensions is granted to make a statutory election whose due_date is the due_date of the return or the due_date of the return including extensions provided that the taxpayer timely filed its return for the year the election should have been made and the taxpayer takes corrective action as defined in paragraph c of this section within the 6_month period sec_301_9100-2 provides that corrective action means taking the steps required to file the election in accordance with the statute or the regulation published in the federal_register for those elections required to be filed with a return corrective action includes filing an original or an amended_return for the year the statutory election should have been made and attaching the appropriate form for or statement for making the election taxpayers who make an election under an automatic_extension and all taxpayers whose tax_liability would be affected by the election must file their return in a manner that is consistent with the election and comply with all other requirements for making the election for the year the election should have been made and for all affected years otherwise the irs may invalidate the election plr substantial compliance with regulatory requirements may suffice when such requirements are procedural and when the essential statutory purposes have been fulfilled young v commissioner 783_f3d_1201 5th cir quoting 81_tc_709 filing the statement of election is an essential requirement of sec_1042 see 122_tc_115 as the plain language of sec_1042 indicates the ‘essence’ of the statute is to demand evidence of a binding election to accept the tax consequences imposed by the section with respect to the filing of taxpayer a’s election statement because the deadline for making a sec_1042 election is set by sec_1042 of the code as the due_date including extensions of the taxpayer's return for the year of the sale sec_1042 is a statutory election accordingly sec_301_9100-2 of the procedure and administration regulations provides an automatic_extension of months from the due_date of the return for the year in which the sale to the esop was made in order to make a sec_1042 election provided that the taxpayers' return was timely filed for the year the election should have been made and the taxpayers take corrective action as defined in sec_301_9100-2 within the 6-month period in the present case taxpayers a and b's tax_return for the year of the sale to the esop was filed before the due_date set forth in sec_1042 and corrective action within the meaning of sec_301_9100-2 was taken by taxpayers a and b before months from such due_date taxpayers a and b thus timely filed the election statement with their year return with respect to the remaining requirements for making the sec_1042 election the taxpayers purchased qualified_replacement_property within the meaning of sec_1042 with a value of amount z before the end of the replacement_period under sec_1042 they represent that the sale to the esop met the requirements of sec_1042 taxpayers a and b relied on the advice of tax professionals firm c and firm d concerning the requirements necessary to complete the sec_1042 election in a timely and correct manner based on the advice of firm d taxpayer a executed notarized statements of purchase for the qualified_replacement_property and submitted the statements to firm d upon discovering firm d’s failure to attach the statements to the year return taxpayers a and b filed an amended_return for year with the statements of purchase attached and submitted this ruling_request therefore based on the specific facts of this case and representations made by taxpayers a and b and provided that the esop was qualified under sec_401 of the code and met the requirements of sec_4975 at the time of the sale we conclude that taxpayers a and b have substantially complied with the requirements for an election under sec_1042 and that the election will be treated as satisfying the requirements of sec_1042 and of sec_1_1042-1t of the temporary income_tax regulations plr except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john t ricotta branch chief qualified_plans branch employee_benefits tax exempt government entities enclosure copy for purposes of sec_6110
